DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the limitation “determine personal information which the specific person is interested” is unclear, as claim 1 also recites “determine whether or not a person is a specific person”, and it is unclear how such determination of personal information of a specific person is made if the person is determined to not be a specific person, rendering the claim indefinite. Claims 4-6 include subject matter similar to claim 1, therefore, are rejected for similar reasons.
Claim 8 recites the limitation “the second output device”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the limitations “identify, based on the position information, a product to which the person is interested; and determine the information according to the person and the product” regarding a person is unclear. Claim 1 recites to “determine personal information which the specific person is interested, based on the position information” regarding a specific person. Are the steps of identifying and determining of claim 9 separate steps from those of claim 1? Please explain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wissner-Gross et al. (USPAPN 2013/0293581) in view of Chandra (USPAPN 2016/0267552) and further in view of Moriya (USPAPN 2011/0196745).
Regarding claim 1, Wissner-Gross discloses:
at least one memory configured to store instructions; and at least one hardware processor (see para [27], a computer) configured to execute the instructions to:
	determine whether or not a person is a specific person (see para [54], recognizing a person as a particular person by applying image recognition);
	acquire position information of the person (see para [55], determining a location of the person);
	determine a presence of a first display, from a plurality of displays, based on the position information (see para [55], identifying which one of multiple display devices is nearest the location of the person);
determine personal information which the specific person is interested (see para [58] and [59], determining preferences of the particular person based on purchase history of the particular person),
	cause the first display to output information according to the person based on the determined personal information (see para [55], causing a first display device that is identified as nearest the location of the particular person to display advertisements customized to the particular person according to the determined preferences); and
	cause a second display to output the information in a case where the person has moved to the second display (see para [55], causing a second display device to display 
However, Wissner-Gross does not disclose:
based on the position information (i.e., Wissner-Gross discloses, in para [58] and [59], that preferences of the particular person is determined, however, does not disclose that such determination is made further based on the location of the person); and
cause a second display to output the information output by the first display in continuation with the output of the first display in a case where the person has moved to the second display (i.e., Wissner-Gross discloses, in para [55], that the first and second display devices both display customized advertisements for the particular person, however, does not disclose that the customized advertisements of the second display device is continuous from the customized advertisements of the first display device).
In a similar field of endeavor of displaying customized advertisements for a particular person, Chandra discloses based on the position information (see para [37], [59], [60], and fig 5, considering both of i) the preferences of a particular person based on purchase history of the particular person, and ii) the location within a store layout of the particular person, to customize advertisements to display for the particular person).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wissner-Gross with Chandra, and customize advertisements for a particular person by considering the preferences of the particular person, as disclosed by Wissner-Gross, while also considering the location of the particular person within a store layout, as disclosed by Chandra, for the 
In a similar field of endeavor of displaying customized advertisements for a particular person, Moriya discloses to cause a second display to output the information output by the first display in continuation with the output of the first display in a case where the person has moved to the second display (see para [55], [58], [59], and [62], recognizing a person as a particular person for displaying customized advertisements on a first display device near the particular person among multiple display devices, wherein a second display device displays the customized advertisements in continuation to the first display device if the person moves from the first display device to the second display device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wissner-Gross and Chandra with Moriya, and display customized advertisements for a particular person in a first display device nearest to a location of the particular person and further display customized advertisements for the particular person in a second display device if the location of the particular person changes to near the second display device, as disclosed by Wissner-Gross and Chandra, wherein the customized advertisements of the first and second display devices are continuous, as disclosed by Moriya, for the purpose of avoiding rewatching portions of the customized advertisements while enabling complete display of the customized advertisements (see Moriya para [62]).
	Regarding claim 2, Wissner-Gross further discloses wherein the information changes over time (see para [57], the customized advertisements may be a video).
claim 4, Wissner-Gross, Chandra, and Moriya disclose everything claimed as applied above (see rejection of claim 1) and further disclose:
a plurality of displays; an output control device configured to control information to be output to the plurality of displays (see rejection of claim 1, multiple display devices and a computer).
	Regarding claims 5 and 6, Wissner-Gross, Chandra, and Moriya discloses everything claimed as applied above (see rejection of claim 1).
Regarding claim 9, Chandra further discloses wherein the at least one hardware processor is further configured to:
identify, based on the position information, a product to which the person is interested (see para [60], determining products the particular person is interested in based on the location within a store layout of the particular person); and
determine the information according to the person and the product (see para [60], considering both of i) the preferences of a particular person based on purchase history of the particular person, and ii) the determined products that the particular person is interested in, to customize advertisements to display for the particular person).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further determine products that the particular person is interested in based on the location within a store layout of the particular person for customizing advertisements, as disclosed by Chandra, for the purpose of providing improved attraction and incentives for customers (see Chandra para [4]).
claim 10, Wissner-Gross further discloses wherein the at least one hardware processor is further configured to execute the instructions to determine the presence of the first display by determining whether the first display is installed within a range of a position indicated by the position information of the person (see para [55] and [56], identifying the first display device among the multiple display devices as the nearest to the location of the person, wherein the first display device is within a predetermined range to the location of the person).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wissner-Gross, Chandra, and Moriya in view of Bhogal et al. (USPAPN 2013/0117248).
Regarding claim 3, Wissner-Gross, Chandra, and Moriya disclose everything claimed as applied above (see rejection of claim 2), however, do not disclose at least one hardware processor is further configured to execute the instructions to cause the second display to output the information output by the first display from the first reproduction position of a point in time which is a predetermined time earlier than the second reproduction position at the point in time when the person moved away from the first display.
In a similar field of endeavor of resuming display of a media content, Bhogal discloses the first reproduction position of a point in time which is a predetermined time earlier than the second reproduction position at the point in time when the person moved away from the first output device (see para [42] and [48], pausing display of a content while a person walks away and resuming display of the same content when the person returns, wherein resuming the display includes rewinding the same content for a 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wissner-Gross, Chandra, and Moriya with Bhogal, and resume displaying advertisements from a resume point after a temporary disconnection with a person that was watching the advertisements, as disclosed by Wissner-Gross, Chandra, and Moriya, wherein the resume point is set so that the displayed advertisements before and after the temporal disconnection overlap by a predetermined amount, as disclosed by Bhogal for the purpose of compensating for the length of time during the temporal disconnection (see Bhogal para [48]).
	Regarding claim 8, Wissner-Gross, Chandra, Moriya, and Bhogal further disclose:
wherein the at least one hardware processor is further configured to cause the second output device to output the information output by the first display (see rejection of claim 1, the second display device displaying the customized advertisements in continuation to the first display device as the particular person leaves the first display device and approaches the second display device)
from a first reproduction position according to a second reproduction position at a point in time when the person moved away from the first display (see rejection of claim 3, pausing display of a content while a person walks away and resuming display of the same content when the person returns, wherein resuming the display includes rewinding the same content for a predetermined amount so that when resumed it overlaps with what the person watched before walking away).
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-10 have been considered but are moot because the new ground of rejection does not apply to the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/Soo Jin Park/Primary Examiner, Art Unit 2668